          Case 2:18-cr-00422-SPL Document 444 Filed 01/18/19 Page 1 of 8



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                           IN THE UNITED STATES DISTRICT COURT
15                               FOR THE DISTRICT OF ARIZONA
16
17    United States of America,                            CR-18-422-PHX-SPL (BSB)

18                           Plaintiff,                    UNITED STATES’ STATUS
                                                               MEMORANDUM
19              v.
                                                             [Status Conference set for
20                                                            Jan. 25, 2019, 9:30 a.m.]
      Michael Lacey, et al.,
21                           Defendants.
22
23
24   I.       Introduction
25           On April 26, 2018, the government and Defendants submitted a Joint Proposed Case
26   Management Order to the Court setting forth a number of discovery and disclosure
27   deadlines. CR 121. On May 2, 2018, the court adopted the proposed order with the
28   exception of granting Defendants’ request to move the trial date from October 14, 2019 to
         Case 2:18-cr-00422-SPL Document 444 Filed 01/18/19 Page 2 of 8




 1   January 15, 2020. 1 CR 131. The United States has complied with the Scheduling Order as
 2   set forth below.
 3   II.     Superseding Indictment
 4           On July 25, 2018, a District of Arizona grand jury returned a 100-count Superseding
 5   Indictment charging Defendants Michael Lacey, James Larkin, Scott Spear, Jed Brunst,
 6   Daniel Hyer, Andrew Padilla, and Joye Vaught with conspiracy, facilitating prostitution,
 7   and money laundering offenses for their roles in operating the website Backpage.com. See
 8   CR 230. 2    The superseding indictment was timely returned in accordance with the
 9   Scheduling Order. CR 131.
10   III.    Discovery
11           The government has produced to Defendants approximately 7.8 million documents,
12   comprising approximately 10.6 million pages in an agreed-upon electronic, load-ready,
13   industry-standard format—easily searchable by text or metadata fields (e.g. email date,
14   sender, etc.). To assist Defendants in navigating these documents, the government has
15   also: (1) created indexes consisting of more than 25 categories denoting the source from
16   which the materials were obtained; (2) produced subsets of “hot documents”—documents
17   specifically related to the allegations in the Superseding Indictment—that the government
18   thinks is helpful to its case; and (3) made arrangements for a DOJ discovery specialist in
19   Washington, D.C. to assist defense counsel with certain technical questions.
20           For example, on May 24, 2018—nearly 20 months in advance of trial—the
21   government provided Defendants with approximately 10.4 million pages of documents.
22   See Exhibit A. Of those 10.4 million pages of documents, more than 2.1 million pages
23
24   1
      As the Court may recall the government initially requested an October 14, 2019, trial date
25   and Defendants requested a date in January 2020. CR 121. The Court granted Defendants’
     request, but none of the other deadlines were moved to correspond to the extended trial
26   date.

27   2
       On August 17, 2018, Backpage’s former Sales and Marketing Director Daniel Hyer
28   pleaded guilty to conspiracy to facilitate prostitution. See CR 270.


                                                -2-
         Case 2:18-cr-00422-SPL Document 444 Filed 01/18/19 Page 3 of 8




 1   were documents Backpage had previously provided the U.S. Senate Permanent
 2   Subcommittee on Investigations (“PSI”) in the fall of 2016, 3 as well as documents
 3   Backpage had previously produced to the government on September 15, 2017, as a result
 4   of the district court’s April 7, 2018 order and the Ninth Circuit’s mandate compelling them
 5   to comply with Grand Jury Subpoena No. 16-04-108. See Exhibit B.
 6           Additionally, more than 5.9 million pages of documents disclosed to Defendants
 7   originated from a source entitled “Co-Star materials.” Because of the large production of
 8   Co-Star materials, the government agreed to disclose to Defendants materials contained in
 9   this production that it believes are relevant to the case and might be utilized at trial. The
10   government provided these approximately 100 pages of materials to Defendants on August
11   14, 2018. See Exhibit C.
12           Hence, more than 7 million of the 10.6 million documents produced to Defendants
13   in discovery to date either are documents Defendants have previously produced to the
14   government, or a category of materials whereby the government has provided Defendants
15   with pertinent documents the government might utilize at trial.
16           A.    Hot Documents
17           In addition to providing Defendants with discovery well in advance of trial, the
18   government has also produced to Defendants a subset of those documents that it believes
19   is important to its case (i.e. “hot documents”). For example, on July 19, 2018, the
20   government provided Defendants with more than 1,070 pages of “hot documents,” and on
21   September 24, 2018, the government supplemented this production by providing
22   Defendants with an additional 400 pages of “hot documents.” See Exhibits D and E. These
23   nearly 1,500 pages of documents contained emails and other documentary evidence
24   supporting the allegations contained in the Superseding Indictment.           This includes
25   materials about the Defendants’ efforts to: 1) aggregate adult content from other
26
27
     3
28    Declaration of Breena Ross, Senate Permanent Subcommittee on Investigations v. Carl
     Ferrer, Misc. No. 1:16-mc-00625-RMC (D.D.C. Nov. 30, 2016).

                                                 -3-
      Case 2:18-cr-00422-SPL Document 444 Filed 01/18/19 Page 4 of 8




 1   prostitution websites in order to increase content on Backpage;        2) create business
 2   relationships with other prostitution websites in order to increase traffic on Backpage; 3)
 3   remove words and/or images overtly indicative of prostitution (including the prostitution
 4   of children) from Backpage ads, and then posting these “moderated” ads knowing that they
 5   advertised prostitution services; and 4) engage in money laundering activities.
 6          Apart from providing Defendants with “hot documents,” the government has also
 7   provided counsel for a number of Defendants (upon request) with subsets of the 1,500
 8   pages of “hot documents” specifically related to the allegations in the Superseding
 9   Indictment against their respective clients, and has even participated in meetings with
10   counsel to discuss these materials. For example, in December 2017—nearly four months
11   before the grand jury returned an indictment in this case—the government met with counsel
12   for Defendant Andrew Padilla to discuss the government’s theory of the case. The
13   government subsequently provided counsel with more than 100 pages of documents
14   relevant to Defendant Padilla’s knowing facilitation of illegal services via Backpage. See
15   Exhibit F. Additionally, on August 26, 2018, the government provided counsel for
16   Defendant Scott Spear with approximately 50 “hot documents” comprising hundreds of
17   pages of materials specifically related to the allegations in the Superseding Indictment
18   against Spear. Furthermore, on September 6, 2018, the government held an hour-long
19   conference call with counsel to discuss these documents and its theory of the case. See
20   Exhibit G.
21          Moreover, on October 2-3, 2018, the government provided counsel for Defendant
22   Jed Brunst with approximately 35 “hot documents” consisting of more than 100 pages of
23   materials specifically related to the allegations in the Superseding Indictment against
24   Brunst. The government has also offered to meet with counsel to discuss these documents
25   and the government’s theory of the case in detail. See Exhibit H. Most recently, on January
26   9, 2019, the government provided counsel for Defendant Joye Vaught with approximately
27   25 “hot documents” consisting of more than 100 pages of materials specifically related to
28   the allegations contained in the superseding indictment against Vaught. As was the case


                                                -4-
         Case 2:18-cr-00422-SPL Document 444 Filed 01/18/19 Page 5 of 8




 1   with Defendant Brunst, the government offered to meet with Vaught’s counsel to discuss
 2   these documents and the government’s theory of the case in detail. See Exhibit I.
 3           As detailed above, the government has been unusually forthcoming with the
 4   Defendants when it comes to discovery. Not only did it provide Defendants with over ten
 5   million pages of discovery more than 20 months in advance of trial, the government also
 6   created detailed indexes to assist Defendants in navigating these documents, produced a
 7   subset of “hot documents” to all Defendants, and even produced additional subsets of “hot
 8   documents” for individual Defendants upon request.
 9           B.       Backpage Server Data
10           The government has identified a number of servers that are associated with
11   Backpage. These include the following: 4
12           -    32 servers and three hard drives located in Tucson, Arizona, from Desert Net,
13                which is an Internet service provider;
14           -    5 servers from Dallas, Texas—one from Backpage’s headquarters and four other
15                servers from a data center; and
16           -    40 servers from a datacenter in Amsterdam.
17   See Exhibit J.
18           Currently, the government is in possession of all 32 servers from Desert Net, all five
19   servers from Dallas, and nine of the 40 servers in Amsterdam. 5 The government is
20   currently in the process of imaging the servers in its possession. This is a time consuming
21   task, but the government has already completed the imaging of at least eight servers. The
22   information contained on these servers includes: images uploaded to Backpage;
23
24
     4
25     This information was provided to Defendants in a letter dated December 10, 2018, which
     is attached as Exhibit J.
26   5
       Desert Net administrators have informed the government that the 31 servers remaining in
27   Amsterdam do not contain pertinent data, but were utilized for frontend websites associated
     with Backpage. That said, the government is working to obtain the remaining 31 servers
28   through a request to the Netherlands pursuant to the Mutual Legal Assistance Treaty and
     will inform Defendants if and when this occurs.

                                                    -5-
         Case 2:18-cr-00422-SPL Document 444 Filed 01/18/19 Page 6 of 8




 1   marketplace databases with advertisements that were posted to Backpage; and payment
 2   processing. The advertising data contains a myriad of ad postings that are typical of the
 3   ads referenced in the U.S. Senate PSI report, the Superseding Indictment, and discovery.
 4   In addition, much of the information is duplicative. The government understands that many
 5   of these servers were used primarily for backing-up the company’s information, including
 6   all 32 servers that were maintained by Desert Net. Despite the likely lack of utility for
 7   Defendants, the government is working to provide the Defendants with verified imaged
 8   copies of the information contained on the servers currently in the government’s
 9   possession. 6 Ex. J.
10   IV.     Initial Expert Disclosures
11           On December 14, 2018, the government filed its notice of expert witnesses. The
12   notice provided Defendants with an initial overview of the individuals and subjects the
13   government may seek to present evidence of by way of expert testimony. See CR 422.
14   V.      Pending Motions
15           The parties await the Court’s ruling on the following motions: (1) the United States’
16   Motion to Compel Destruction of Inadvertently Disclosed documents (CR 352); (2) the
17   United States’ Motion for Clarification re: Order to Resolve Attorney-Client Privilege (CR
18   355); (3) Defendant Lacey’s Motion for Release of Funds Unrelated to Backpage and
19   Request for Expedited Relief (CR 385); and (4) Defendant Lacey’s Motion to Strike (CR
20   415).
21   VI.     Upcoming Deadlines
22           On February 25, 2019 (nearly eleven months before trial), the government intends
23
24
     6
25     There are a few other categories of documents that may be subject to disclosure in this
     case. These include, among others, documents the government has received from
26   Defendants’ personal electronic devices and a third party IT company, along with
     Defendants’ personal and corporate taxes. For several of these categories of documents, it
27   is likely that the government will need its filter team to conduct an initial review to
     determine whether the attorney-client privilege applies. The government has not yet started
28   this process because of Defendants’ objections to the filter team, which the parties have
     discussed in detail in their briefing on the government’s motion for clarification (CR 355).

                                                 -6-
      Case 2:18-cr-00422-SPL Document 444 Filed 01/18/19 Page 7 of 8




 1   to provide Defendants with statements (Jencks Act material) of witnesses whom the
 2   government intends to call at trial. CR 131. The government will provide an index for all
 3   Jencks Act statements for Defendants’ ease of use. In addition, on April 1, 2019, the
 4   government will provide a preliminary witness and exhibit list to Defendants. (Id.)
 5         Respectfully submitted this 18th day of January, 2019.
 6
                                              BRIAN BENCZKOWSKI
 7                                            Assistant Attorney General
                                              Criminal Division, U.S. Department of Justice
 8
 9                                            s/ Reginald E. Jones
                                              REGINALD E. JONES
10                                            Senior Trial Attorney
                                              U.S. Department of Justice, Criminal Division
11                                            Child Exploitation and Obscenity Section
12                                            ELIZABETH A. STRANGE
                                              First Assistant United States Attorney
13                                            District of Arizona
14                                            KEVIN M. RAPP
                                              MARGARET PERLMETER
15                                            PETER S. KOZINETS
                                              ANDREW C. STONE
16                                            JOHN J. KUCERA
                                              Assistant U.S. Attorneys
17
18
19
20
21
22
23
24
25
26
27
28


                                               -7-
      Case 2:18-cr-00422-SPL Document 444 Filed 01/18/19 Page 8 of 8



                                 CERTIFICATE OF SERVICE
 1
            I hereby certify that on this date, January 18, 2019, I transmitted the foregoing
 2   under-seal document for filing to the Clerk of the United States District Court and sent a
     copy via electronic mail to: Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz
 3   Green Scime Cambria, LLC, 42 Deleware Ave, Suite 120, Buffalo, NY 14202,
     pcambria@lglaw.com and emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq.,
 4   Anthony R. Bisconti, Esq., Kenneth M. Miller, Esq., and Whitney Bernstein, Esq., Bienart,
     Miller & Katzman, PLC, 903 Calle Amanecer, Suite 350, San Clemente, CA 92673,
 5   tbienert@bmkattorneys.com,                                 tbisconti@bmkattorneys.com,
     kmiller@bmkattorneys.com, wbernstein@bmkattorneys.com; Mike Piccarreta, Esq.,
 6   Piccarreta Davis Keenan Fidel, PC, 2 East Congress Street, Suite 1000, Tucson, AZ 85701,
     mlp@pd-law.com; Jim Grant Esq., Davis Wright Termaine, LLP, 1201 Third Avenue,
 7   Suite 2200, Seattle, WA 98101, jimgrant@dwt.com; Michael D. Kimerer, Esq. and
     Rhonda Elaine Neff, Esq., 1313 E. Osborn Road, Suite 100, Phoenix, AZ 85014,
 8   MDK@kimerer.com and rneff@kimerer.com; Steve Weiss Esq., Karp & Weiss, PC,
     3060 North Swan Rd., Tucson, AZ 85712, sweiss@karpweiss.com; Robert Corn-Revere
 9   Esq., Davis Wright Termaine, LLP, 1919 Pennsylvania Avenue N.W., Suite 800,
     Washington, D.C., 20006, bobcornrevere@dwt.com; Bruce Feder, Esq., 2930 East
10   Camelback Road, Suite 160, Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg,
     Esq., Ariel Neuman, Esq., Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert,
11   Nessim, Drooks, Lincenberg & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los
     Angeles, CA 90067, glincenberg@birdmarella.com, aan@birdmarella.com,
12   gkp@birdmarella.com.
13
     s/ Angela Schuetta
14   Angela Schuetta
     U.S. Attorney’s Office
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -8-
